Citation Nr: 0728245	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1997, 
for the grant of a separate schedular evaluation for an 
anxiety disorder.

2.  Entitlement to an effective date prior to October 5, 
2000, for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

When this case was previously before the Board, in May 1996, 
the single issue on appeal was entitlement to an increased 
disability evaluation for post-operative peptic ulcer disease 
with associated anxiety state.  Thereafter, by an October 
2001 rating decision, the RO granted a separate schedular 
evaluation for anxiety disorder, and TDIU, both effective 
from May 28, 1997.  Although, as noted on the title page of 
this decision, the veteran subsequently appealed the 
effective dates with respect to these issues, by an October 
2001 communication, he stated that, since he had been awarded 
TDIU, he wished to withdraw any other claim pending at the 
time of the October 2001 communication.  Accordingly, the 
issue of entitlement to an increased rating for post-
operative peptic ulcer disease which was pending at the time 
of the October 2001 communication is deemed withdrawn and is 
no longer before the Board.  


FINDINGS OF FACT

1.  Based on the veteran's February 1993 claim for service 
connection for a nervous condition, a separate schedular 
rating for anxiety disorder, not otherwise specified, 
secondary to gastrointestinal problems, with an evaluation of 
30 percent disabling, was granted by the October 2001 rating 
decision.  

2.  There is no evidence prior to May 28, 1997, to support a 
claim for a separate schedular rating for an anxiety 
disorder.

3.  Prior to October 5, 2000, the veteran was employed full-
time for the Municipality of Sabana Grande. 
CONCLUSIONS OF LAW

1.  An effective date earlier than May 28, 1997, is not 
warranted for the veteran's award of a separate schedular 
evaluation for anxiety disorder.  38 U.S.C.A. §§ 5110, 
7104(c) (West 2002); 38 C.F.R. §§ 3.400 (2006).  

2.  An effective date earlier than October 5, 2000, is not 
warranted for the veteran's award of a total disability 
evaluation based on individual unemployability.  38 U.S.C.A. 
§§ 5110, 7104(c) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date provisions for awards of increased 
disability compensation include a general rule that an award 
based on a claim for increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  

In this case, the critical issue in both claims regards the 
issue when the "date entitlement arose".

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2005); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 
63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  That 
is, because neither 38 U.S.C.A. § 5110(b)(2) nor 38 C.F.R. 
§ 3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

With respect to the assignment of an effective date prior to 
May 28, 1997, for the award of a separate schedular rating 
for anxiety disorder it is noted that, in February 1993, the 
veteran requested service connection for a nervous condition.  
Inasmuch as service connection was in effect for residuals of 
peptic ulcer with vagectomy, antrectomy and anxiety state at 
the time of this communication, the veteran's claim was 
interpreted as a claim for an increased rating.  

VA and private outpatient treatment records, dated from 
September 1990 forward, reflect complaints of abdominal pain 
and epigastric distress; however, these records are silent 
with respect to complaints of or treatment for psychiatric 
symptoms, providing evidence against this claim.  

A May 1993 report of VA stomach examination reflects that the 
veteran reported a history of burning epigastric pain and 
heartburns but no bleeding.  Examination revealed that the 
veteran weighed 210 pounds, he had gained 10 pounds during 
the pervious year and, at the time of examination, he was not 
anemic, there was no history of periodic vomiting, and there 
was no recurrent hematemesis or melena.  

The May 1993 report of mental disorders examination includes 
the veteran's complaint of depression and findings of 
depressed mood and blunted affect.  No other symptoms of 
psychiatric impairment was noted.  

Based upon the foregoing, by a June 1993 rating decision, the 
RO denied the veteran's claim for an increased rating.  
Specifically, it was noted that the veteran's stomach 
symptoms were consistent with a 20 percent schedular rating 
and his psychiatric symptoms were consistent with a 10 
percent schedular rating; thus, if rated separately, his 
combined schedular rating would be 30 percent disabling and, 
if combined, his schedular rating would be 40 percent 
disabling.  Accordingly, the RO continued the combined rating 
of 40 percent disabling as providing the veteran with the 
greater benefit.  

Upon VA psychiatric examination in May 1997, the veteran 
reported that he had been prescribed Vistaril because he was 
unable to sleep at times due to his abdominal problems.  
Examination findings included euthymic mood, constricted 
affect, and fair insight and judgment.  The diagnoses 
included anxiety disorder, not otherwise specified, secondary 
to gastrointestinal problems.  The examiner commented that, 
based on the current neuropsychiatric condition, the veteran 
was considered to have a definite social and industrial 
impairment.  

The veteran's May 1997 report of stomach examination reflects 
his complaints of increased pain associated with bile 
gastritis problems.  He reported continued epigastric pain 
and heartburn and use of Reglan and Carafate to control this 
pain.  Examination findings revealed that the veteran weighed 
203 pounds, his maximum weight which was unchanged during the 
previous year.  Clinical findings also revealed no anemia, 
occasional vomiting of bile material, no hematemesis, no 
melena, and epigastric burning pain which occurred several 
times per week.  

The examiner commented that the veteran currently suffers 
from bile reflux, bile gastritis, and bile esophagitis which 
are all secondary and etiologically related to the original 
ulcer operation that consisted of antrectomy and vagotomy 
with Billroth I anastomosis.  The examiner further commented 
that the signs and symptoms of postoperative peptic ulcer 
disease are essentially the same as original non-operated 
peptic ulcers, namely epigastric burning pain associated with 
an empty stomach, heartburn, bloating and occasional bleeding 
which may be complicated with dumping symptoms when surgery 
to treat the ulcer is present.  

Upon consideration of the foregoing, the RO continued the 40 
percent schedular evaluation for residual of peptic, 
vagectomy and antrectomy, and granted a separate schedular 
rating for anxiety disorder, not otherwise specified, 
secondary to gastrointestinal problems, rated as 30 percent 
disabling effective from May 28, 1997, the date of the VA 
psychiatric and stomach examinations which provided competent 
medical evidence demonstrating that separate schedular 
ratings were warranted for the veteran's stomach and 
psychiatric disorders.  

It is important for the veteran to understand that, prior to 
this report, the medical evidence did not support such a 
finding and, in fact, provided evidence against an increased 
evaluation based on separate evaluations, as cited above. 

As previously noted, the effective date of an evaluation and 
award of compensation based on a claim for increase "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  See 38 C.F.R. § 3.400.  
Thus, prior to May 28, 1997, the objective medical evidence 
of record demonstrated that separate ratings were not 
warranted for the veteran's gastrointestinal and nervous 
conditions and, in the absence of significant impairment of 
the veteran's health due to gastrointestinal impairment or 
increased industrial impairment caused by his psychiatric 
symptoms, a higher evaluation was not in order for either or 
both disorders.  

In this regard, it is noted that under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.

In the present case, the medical evidence indicates that the 
anxiety state associated with the veteran's stomach 
disability was considered in the 40 percent schedular rating 
which had been assigned for residuals of peptic ulcer, 
vagectomy and antrectomy with associated anxiety state under 
Diagnostic Codes 7308-9400, for postgastrectomy and 
generalized anxiety disorder.  Consideration of the symptoms 
which supported the assignment of the 40 percent schedular 
rating to also grant a separate rating for a nervous 
condition would constitute pyramiding and is not permissible.

Competent medical evidence of increased impairment associated 
with the veteran's stomach disorder and psychiatric 
impairment so as to support separate schedular ratings was 
not shown until the May 28, 1997, VA examinations for stomach 
and mental disorders.  Prior to that time, the post-service 
medical record is found to have provided evidence against 
this claim.  In fact, even today, it is not entirely clear 
that the two disorders should be evaluated separately.  Thus, 
the earlier possible date the veteran can obtain separate 
schedular ratings for a stomach disorder and a psychiatric 
disorder is May 28, 1997, the date "entitlement arose".       

The Board acknowledges the contentions of the appellant with 
respect to his claim that a separate schedular rating for a 
psychiatric disorder is warranted prior to May 28, 1997; 
however, without any medical experience, the Board must find 
that his opinions have very limited probative value and are 
clearly outweighed by the medical evidence and facts cited 
above.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

With respect to the issue of entitlement to an effective date 
earlier than October 5, 2000, for the award of TDIU, it is 
noted that VA will grant total disability evaluation based on 
individual unemployability when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

As above, the Board must therefore determine the date of 
receipt of the veteran's total disability evaluation based on 
individual unemployability claim, and then determine the date 
that it became factually ascertainable that his service-
connected disabilities prevented him from obtaining and 
maintaining substantially gainful employment.

The claim for TDIU arises from a May 1997 VA psychiatric 
examination, in connection with the veteran's claim for an 
increased rating, which notes that he had been unemployed for 
the past 12 years and that, based on his current 
neuropsychiatric condition, the veteran was considered to 
have a definite social and industrial impairment.  

Upon consideration of the foregoing, by an October 2001 
rating decision, entitlement to TDIU was granted, effective 
from May 28, 1997.  

Thereafter, on his VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability, received by 
VA in July 2002, the veteran reported that he last worked 
full time in 1999 for the Municipality of Sabana Grande.  
However, a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
from the veteran's employer reflects that the date he last 
worked fulltime was October 4, 2000. 

The Board finds that the report from the veteran's employer 
is entitled to the greatest probative weight regarding the 
issue of when the veteran stopped working.  Such facts, as 
cited above, totally undermine the veteran's overall 
credibility, providing evidence against all claims. 

Upon consideration of the foregoing, by a January 2007 rating 
decision, the RO found that, inasmuch as the Veterans 
Application for Increased Compensation Based on 
Unemployability and a Request for Employment Information in 
Connection with Claim for Disability Benefits had not been 
obtained, clear and unmistakable error had been committed in 
the October 2001 rating decision which granted TDIU effective 
from May 28, 1997.  38 C.F.R. § 3.105(a).  By this rating 
decision, the RO granted TDIU effective from October 5, 2000, 
the date following the veteran's last day of fulltime 
employment as certified by his employer.  

As noted above, for VA purposes, the term "unemployability" 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed.  
Reg. 2317 (1992).  

The Board finds that the claim for an effective date prior to 
October 5, 2000, must be denied because the evidence shows 
that the veteran was gainfully employment prior to October 5, 
2000.  There is no indication from the record that the 
veteran's employment was not a substantial gainful 
occupation, providing highly probative evidence against this 
claim.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by the October 2001 rating decision and 
April 2003 Statement of the Case (SOC), the RO provided the 
veteran notice of the evidence needed to substantiate his 
claims, explained what evidence it was obligated to obtain or 
to assist the veteran in obtaining, what information or 
evidence the veteran was responsible for providing, and 
essentially asked the veteran to provide all relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  In this regard, it is noted that 
this information was not provided to the veteran prior to the 
April 2003 rating decision which granted a separate schedular 
rating for anxiety disorder and TDIU and assigned the 
effective dates.  However, these claims were readjudicated in 
January 2007 Supplemental Statement of the Case (SSOC), 
which, once again, detailed the requirements for 
substantiating the veteran's claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.)  Accordingly, upon examining the 
various predecisional communications, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.

The Board points out that the present appeal arises from a 
June 1993 rating decision which denied the claim for an 
increased rating for residuals of peptic ulcer disease with 
associated anxiety state.  Based on a review of the claims 
file, to include notices from VA to the veteran as well as 
communications from the veteran regarding his claims, the 
Board finds no basis to remand this case to the RO for 
additional development.  Simply stated, based on the 
communications of record, a further amended notice to the 
veteran would not provide a basis to grant his claims.  

Moreover, the Federal Circuit has held that an SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate notice of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, private, and VA medical records, VA 
examination reports, a statement from his employer, and he 
has provided written communication with respect to his 
claims.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the evidence of record 
includes several documents which are in the Spanish language 
which have not been translated.  However, inasmuch as these 
documents were received in 1993, prior to the time period 
relevant to the present appeal, the Board does not find that 
this evidence requires translation.

In any event, upon consideration of the foregoing, the Board 
finds that VA has satisfied its duties to notify and assist 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant is not prejudiced by the Board's 
adjudication of these claims.

In this regard, it is noted that the veteran's claims arise 
from an appeal which has been pending for more than fourteen 
years, since 1993, and which was initiated prior to the 
enactment of the VCAA.  Thus, inasmuch as the appellant has 
not been prejudiced by the Board's adjudication of his 
claims, the Board finds that, after pursuing his claims for 
over fourteen years, he is entitled to resolution of these 
claims.


ORDER

The appeal is denied as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


